Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the term "automatically adjusting the plunge start position" is extremely broad and gives the impression that various forms of automatic adjustment are possible. The description, however, only provides one example of automatic adjustment, namely the only embodiment of the invention: the adjustment of the plunge start position is achieved only by the offsetting and locking of the stud lifting device. 
Furthermore it is unclear from the description whether this locking is carried out manually or by a control device. It is not clear what is meant by, or what structure is intended to be included in the limitations of the term “automatically.” 
Claims 2-8 and 13-17 are considered indefinite due to their dependency on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 8, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aversten (DE 906963) as cited by applicant with references made to applicant provided machine translation.

Regarding claim 1, 8, Aversten discloses a welding gun for welding a welding stud (10) in a welding direction to a substrate (See Paragraphs [0001]-[0002]) comprising a holding device (9) for holding the welding stud (10) during a welding process, wherein the welding stud (10) has a contact surface, which is provided in order to contact the substrate before and/or during the welding process (See Paragraphs [0001]-[0002]), further comprising a stud lifting device for conveying the holding device into a plunge start position counter to the welding direction (page 1, lines 1-10; See Paragraph [0004]-[0005]), further comprising a stud plunging device for conveying the holding device from the plunge start position in the welding direction (page 2, lines 84-89) further comprising a support element (6) having a support surface for supporting the welding gun on the substrate (See Paragraph [0004]-[0005]) further comprising a device for automatically adjusting the plunge start position relative to the support surface in the welding direction (See Paragraphs [0006]-[0008]).

Regarding claim 2, Aversten discloses, spring 43 moves the stud lifting device relative to the bearing surface in a welding direction. 

Regarding claims 5-6, Aversten discloses, a number of springs 16-18, 26, 20 which urge the holding device and the stud lifting device relative to the bearing in a welding direction. (See Figs and Paragraph [0006])

Regarding claim 8, the driving element must be moved from a driving position to a release position. 

Regarding claims 15-16, Aversten discloses, spring 43 moves the stud lifting device relative to the bearing surface in a welding direction. Several springs 16-18, 26, 20 urge the holding device and the stud lifting device relative to the bearing in a welding direction. (See Figs and Paragraph [0006])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aversten (DE 906963).

The teachings of Aversten have been discussed above. Aversten discloses a spring for driving and a spring for holding but fails to disclose a spring constant of the driving spring is greater than a spring constant of the holding spring. However, it would have been obvious to have the spring constant of the driving spring greater than the spring constant of the holding spring as the stud needs to be pressed against the workpiece more than the gun is pressed away, otherwise good contact will not be made. 

Allowable Subject Matter
Claims 9-12, 18-20 are allowed.

Claims 3-4, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/24/2022